


MEKTRON N.V.
 
EXHIBIT 10.34
 
 
 
188, Afrikalaan
 
 
 
 
 
9000 GENT
 
 

EMPLOYMENT CONTRACT
Between:
MEKTRON N.V. with registered office in Gent, Afrikalaan, 188, hereafter referred
to as “the Company”, represented by D. VAN BROECKHOVEN, HR DIRECTOR,


AND LUC VAN EENAEME, Langerbruggestraat 16, 9040 OOSTAKKER, Hereafter referred
to as “the Employee”


IT IS AGREED AS FOLLOWS:


Clause 1.     The Employee is employed as a Production Engineer in the
Engineering Section as of 13 August 1984. The Company reserves the right to ask
the Employee to perform other similar duties as may be necessary for the
Company.


Clause 2.    The Employee's gross monthly remuneration will be BEF 53,000 (minus
social contributions and taxes). Besides the aforementioned monthly salary, a
thirteenth month will be paid in June. This thirteenth month equals 1.2 times
one month's salary. A fourteenth month will be paid in December, equal to one
quarter of one month's salary. The amount of this fourteenth month will increase
with the years of service:
1) After five years of service: half a month's salary
2) After ten years of service: three quarters of a month's salary
3) After fifteen years of service: a full month's salary.
Holiday pay equals 85% of the monthly basic salary. The Employee's remuneration
(with the exclusion of any bonus pay) will be linked to the Index drawn up by
the Belgian Government, unless the monthly remuneration exceeds BEF 75,000.
Above that limit the automatic index-linked adjustment expires completely. For
each index increase of 2 per cent of the base index the Employee's salary will
increase by 2 per cent. The base index will be the index for August 1984.


Clause 3.    An additional bonus may be paid but at the sole discretion of the
Company and can in no circumstances lead to an acquired right.


Clause 4.    This employment contract is of indefinite duration and can be
terminated in accordance with the terms and conditions contained in Clauses 5
and 6, with the exception that the contract will be automatically terminated on
the last day of the month in which the Employee reaches the standard retirement
age according to Belgian law, without the Employee or the Company having to give
notice.






--------------------------------------------------------------------------------




Clause 5.    This contract can only be terminated unilaterally by giving notice
in accordance with Clause 6. This contract can be terminated immediately for
gross misconduct.


Clause 6.    The probation period for this contract is 0 months from the date
the Employee starts work. After the probation period the employer and the
Employee will have to give notice in accordance with Belgian law. The notice
periods will be applicable notwithstanding the amount of the remuneration. The
notice to be given by the Company or by the Employee starts on the first day of
the (civil) month following the month in which the notice was given. The party
who terminates the contract without being able to invoke gross misconduct, and
without respecting the notice periods contained in this Clause, shall pay the
other party an indemnity equal to the amount of normal remuneration for the
remainder of the notice period.


Clause 7.    The Employee's principal place of work will be in Gent, Belgium.
The Company reserves the right to require the Employee to work permanently or
temporarily at any other office the Company may establish in Belgium. Apart from
working in Belgium it may also be possible that the Employee is required to work
temporarily abroad, including in the United States. In case the Employee needs
to work abroad for a longer period of time, terms and conditions for that period
will be mutually agreed. In case the parties do not reach agreement, the rights
of the Employee contained in the clauses of the present contract will not be
affected.


Clause 8.    The Employee undertakes to devote his full time with complete
diligence and attention to the Company and to adhere to the rules of the
Company, as they may be established from time to time, including the rules
concerning working hours.


Clause 9.    If unable to attend work, the Employee agrees to inform the Company
immediately and to provide a medical certificate for absences which continue for
more than two working days. The Company has the right to appoint a doctor to
examine the Employee. The Employee agrees to undergo any medical exam the
Company requests.


Clause 10.    The Employee confirms that formulas, processes or manufacturing
methods used by the Company and related companies (to the exclusion of those
published in professional journals or other publications before the date of this
contract) are strictly confidential and of high value to the Company. The
Employee agrees that during his employment as well as after termination of the
contract he will not divulge business or commercial secrets of the Company and
related companies, whatever the importance of the secrets. Any breach of this
undertaking, however small, during the term of this contract, shall be regarded
as gross misconduct and will lead to the immediate termination of this contract
without notice and without prejudice to the right to prosecute in accordance
with Article 309 of the Belgian Penal Code.


Clause 11.    Following termination of this contract the Employee will not
engage in any competitive activity in Belgium for a period of one year and will
not, during that same period, offer his services to or cooperate with a firm
active in the same economic sector as the Company.


Clause 12.    The Employee will take his annual leave at the time mutually
agreed with the Company and in accordance with the relevant Belgian laws and
agreements.






--------------------------------------------------------------------------------




Clause 13.    On termination of the contract for any reason, the Employee will
deliver all documents and objects received for his employment.


Clause 14.    All inventions, discoveries and improvements discovered or created
by the Employee during the course of his employment by the Company shall become
and remain the absolute and exclusive property of the Company, without
distinction if these occurred during or outside normal working hours. The
Employee shall immediately inform the Managing Director or Director of the
Company in writing of all his inventions, discoveries or improvements made
during his employment, thereby assigning all rights, ownership titles and
thereby acquired benefits, including all possible patent rights and renewals
thereof at home and abroad. At the request of the Company the Employee shall,
during or following termination of his contract, execute all documents,
including, but not limited to, the application for and granting of patents, as
may be necessary or requested by the Company for the purpose of the execution of
the provisions of this contract. The Company shall bear all expenses for the
deposit or prosecution of patents but the Employee will assist with the deposit
and/or prosecution when the Company so requests.


Clause 15.    As and when the Belgian employment law rules change, the parts of
this contract that are influenced by such changes shall be automatically changed
in accordance with the new rules.


Clause 16.    This contract supersedes any previous contract or agreement
between both parties and cannot be changed or terminated verbally. Any change,
termination or deletion of any of the terms of this contract will only be
definitive when put in writing and signed for agreement by the other party.
There is (are) xxxx attachment(s) which form part of this contract.
Signed in four copies
Place: Gent
Date: 10 August 1984



THE EMPLOYEE
 
On behalf of the COMPANY
 
 
 
(read and agreed)
 
 
 
 
 
/s/ Luc Van Eeaneme
 
/s/ D. Van Broeckhoven



